Citation Nr: 1138046	
Decision Date: 10/12/11    Archive Date: 10/19/11	

DOCKET NO.  04-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for a chronic acquired disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 1985.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2003 rating decision of the VARO in Seattle, Washington, that denied entitlement to the benefit sought.  

The Board notes that in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without saying more, it cannot be considered a claim limited only to that diagnosis, but rather it must be considered a claim for any mental disability that may be reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) the mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, not only PTSD, that is etiologically related to military service in any way.  As such, the issue on appeal has been recharacterized as indicated on the title page of the decision.  


FINDING OF FACT

The Veteran's PTSD was aggravated by her experiences on active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disability, to include PTSD, are reasonably met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In April 2002, February 2007, and August 2007 letters, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, what part of that evidence she was to provide, and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  The August 2007 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service treatment records are on file, as are all available post service clinical records identified by her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran and her husband had the opportunity to provide testimony before a decision review officer at the Seattle RO in November 2006.  A transcript of the proceedings is of record and has been reviewed.  The Veteran has also been afforded VA medical examinations in connection with her claim.  38 C.F.R. § 3.159(c) (4).  The Board finds that the examination reports, particularly the one in October 2008, with an addendum in April 2010, are adequate.  The opinion expressed by the psychologist in 2008 and 2010 was predicated on a comprehensive review of all available records.  The examiner provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).  Neither the appellant nor her representative has challenged the adequacy of the examinations.  Sickels v. Shinseki, 643 F. 3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c) (4) (2011).  

For the reasons set forth below, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  

Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled in service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations or disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Board also notes that for Veterans who have served 90 days or more on active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In claims for VA benefits, VA shall consider all information and lay or medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant pieces of evidence, and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

A review of the service treatment records reflects that at the time of the exit examination in 1983, no complaints or abnormal findings were reported with regard to the Veteran's psychiatric status.  

In November 1985, the Veteran was accorded a mental status evaluation.  It was indicated that she had a passive-aggressive personality disorder, manifested by intentional inefficiency, stubbornness, and procrastination.  She was cleared psychiatrically for any proceedings deemed appropriate by her command.  She was described as fully alert, and fully oriented.  Her affect was flat and thinking process was clear.  Thought content was normal and memory was described as good.  There was no reference whatsoever in the evaluation to any harassment situation or difficulties with her command.  

The available service personnel records provide no showing of behavioral changes that might reflect the presence of an inservice stressor.  

A number of years following service discharge, when seen at a private facility in May 2001, it was stated that she was "allegedly physically and sexually abused her entire life by her father and three brothers.  She witnessed her mother being allegedly physically abused by her father.  She reported she was emotionally abused by her mother her entire life and currently still is."  She was given an Axis I diagnoses of:  Major depressive disorder, recurrent, severe, with psychotic features; and PTSD.  

Of record is an undated statement from the Veteran's husband submitted with her claim in early 2002.  He stated that although the Veteran had been sexually abused in the past, her medical condition was aggravated by her service.  He recalled that the Veteran's demeanor when they were married in December 1984 was "shattered with a very low state of self-esteem.  She would tremble around men, and didn't want to go anywhere or do things outside the home.  To see an outgoing person become suddenly dependent is a very frightening ordeal."  He recalled that after they had a child in November 1985, the Veteran was very happy, but soon changed because the military did not process paperwork for her to get out of the military.  He recalled that "her unit commander and those under his command started threatening and imposing undue hardship upon my wife.  She was told that we'll take your baby away from you and put you in jail; we'll court martial you."  He went on to say that this behavior aggravated the Veteran's disposition and caused her great mental anguish.  Additional statements from the Veteran's husband corroborating the Veteran's assertions about problems in service with her command following the birth of their child are of record.  

At the time of a PTSD examination by VA in October 2002, it was indicated the sources of information were the Veteran's self-report and a review of the claims file.  The Veteran again gave a history of physical and social abuse prior to entering service.  She also referred to an incident during service when she was in fear of her superiors taking her child away and being harassed by her commanding officer after the birth of a child while in service.  She reported that she "went back" to therapy in 1996 to a certified marriage and family therapist at the Greater Lakes Mental Health Care facility in Lakewood, Washington, and saw that person on a regular basis up until four months ago.  The Board notes the individual identified is the one whose 2001 communication is referred to above.  In that communication the therapist reported that the Veteran was seen at that facility in 1982 for "incest flashbacks" and in 1999 for marriage counseling and from 1999 to 2000 for PTSD and depression.  During the course of the evaluation, the examiner noted that the Veteran had a "huge fear of losing her baby when she was in the Army."  Following examination, an Axis I diagnosis was made of chronic PTSD.  There was no Axis II diagnosis.  The examiner did not express an opinion as to the etiology of the PTSD.  

The Veteran was accorded a comprehensive medical examination by VA in October 2008.  The examining psychologist indicated that he reviewed the claims file, to include the August 2002 evaluation referred to above.  He also referred to the Veteran's treatment records, particularly those at the American Lake VA medical facility.  

The examiner remarked that the Veteran appeared as a forthright historian.  It was stated the Veteran had been seen in the past by an individual at the Greater Lakes Mental Health facility from about 1996 to 2000 for primary symptoms of PTSD associated with childhood sexual traumas, physical, and emotional abuse.  More recently, she had been seen by an individual at the American Lake VA medical facility for supportive counseling and in 2007 by another individual at that location for primary symptoms of PTSD and major depression.  

Historically, the Veteran reported that for her entire life she was aware that she was sexually molested by her father and at least one older brother.  She stated the abuse was on a weekly basis.  She reported being numb overall and blunted during the sexual trauma.  She reported her mother was an alcoholic and overall she described her family as dysfunctional.  She stated that while a teenager she was evaluated by a mental health specialist secondary to her having assaulted another student at school during which time a teacher was stabbed by the Veteran.  At this time she revealed ongoing sexual abuse that she was experiencing in her family.  She reported that the therapist assured her that this would be maintained with confidence, but her mother found out about it and brought her father in to confront her.  She stated that she was overwhelmed by this and that her mother then "threw me out."  She stated subsequent to that she was hospitalized in 1982 for suicidal gesture and depression associated with the ongoing abuse.  She stated shortly after that her favorite uncle of whom she had fond memories wanted to have sex with her.  She stated she then left the area to move to avoid ongoing sexual trauma.  She indicated that during her adolescent years "I can remember I had at least seven or eight abortions and/or miscarriages."  

With regard to the military, she stated that while basic training was a lot of fun, advanced individual training was "a big letdown."  She stated that at times she was overwhelmed by lesbian activity.  She said that during 1982 and 1983 she had two miscarriages and "never thought anything about that."  She reported again that in the past she had had seven or eight miscarriages and/or abortions during her early childhood and adolescence.  She states she was told that it would be difficult for her to become pregnant because of scarring in the uterine walls.  She stated she then became pregnant in 1984 shortly after the death of her father.  She added that she planned to be discharged from the Army because of her intentions to be a stay at home mom.  She went on to say that her pregnancy was complicated and required prolonged rest, at which time she was given duty at a dental office.  However, she stated that upon the birth of the child in September 1985, the paperwork had apparently not been properly processed.  She reported significant frustration and irritability during that time.  She indicated that eventually she was discharged in December 1985.  She reported that she continued to suffer intrusive thoughts, recollections and nightmares regarding childhood traumas.  She stated that in 1996 she was employed by a health care facility where she specialized in infant care.  She stated that exposure to infants became a trigger to her own loss of children through abortions and miscarriages during her adolescent years.  She reported at this time she was seen by an individual at the Greater Lake Mental Health facility from about 1996 to 2006.  She was placed on medication.  She reported no significant traumas occurred other than the ones just mentioned.  

The examiner stated that she had primary symptoms of PTSD "more probable than not secondary to traumatic events, which the Veteran experienced in early childhood and adolescence including weekly sexual trauma at the hands of her father and at least one brother for her entire childhood and adolescence; secondarily to lesser extent the traumas the Veteran experienced while serving as a home health care nurse with Maxim 1996 to 2005."  The examiner noted there was also evidence of a major depression with suicidal ideation and gesture, for which she was hospitalized in 1982 prior to entering the military.  It was noted that she also experienced adjustment reaction in transitioning from active duty military to civilian endeavors, but these frustrations "fall beneath the threshold of traumatic event.  The overall impact with the Veteran's present psychological stress has and continues to pose at least moderately severe difficulties for her in social interactions secondary to primary symptoms of PTSD, irritability, as well as occupational endeavors."  

She was given Axis I diagnoses of:  Chronic PTSD, moderately severe to severe; and major depressive disorder secondary to PTSD with 1982 psychiatric hospitalization for suicidal gesture.  

The examiner opined that the Veteran's PTSD symptoms were "more probable than not secondary to traumatic events, which the Veteran experienced in early childhood and adolescence, as well as traumas experienced since leaving active duty U.S. military, meeting DSM-IV criteria.  There was also comorbid with the Veteran's post-traumatic stress disorder, major depressive disorder, which became clinically manifest and treated prior to the Veteran entering U.S. military with indication of psychiatric hospitalization in 1982."  

In an April 2010 addendum, the examiner indicated that he was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's preexisting PTSD and/or major depression were aggravated in any way beyond natural progression by her active military service.  The psychologist stated that review of the Veteran's medical records was undertaken, particularly treatment entries from another psychologist in March 2010, his review of his own evaluation in October 2008, and the evaluation of the VA psychologist in August 2002.  He stated that "it is this examiner's opinion that [the Veteran] current symptoms are more probable than not the result of normal progression of severe and prolonged childhood sexual trauma and depression for which she was hospitalized for in 1982; and that to conclude that her military experience contributed significantly to these symptoms would be to engage in mere speculation at this time."  

Recently, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 45 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  In this case, the examiner indicated the facts that he could not determine and appeared to consider all the procurable and assembled data, but did not precisely explain the basis for his opinion.  This reduces the probative value of the opinion.

The Veteran and her husband on the other hand have given a consistent history of problems she had while in the military.  She has acknowledged that she had an unfortunate history of sexual abuse that preexisted service, but she and her husband have consistently argued over the years that difficulties with her command around the time of her child's birth render it at least plausible that her preexisting PTSD was aggravated by her experiences while on active service.  She has indicated that she was given a change in assignment to a dental office during the difficulties with the reported harassment from her command.  The Board finds the testimony by the appellant and her husband to be persuasive in establishing aggravation of her preexisting psychiatric disorder by her active service experiences.  

When the evidence is in relative equipoise, the Board must find in favor of the appellant.  The benefit of the doubt doctrine is also for application.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a chronic acquired psychiatric disability, namely PTSD, is granted.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


